In an action, inter alia, to (1) permanently enjoin and restrain the defendants from violating the emission standards set forth in 6 NYCRR 218.2 (b) and (2) permanently mandate and require compliance with an order of the Commissioner of Environmental Conservation dated December 5, 1975 and with a consent order entered into by the defendant New York City Transit Authority dated August 22, 1973, except as changed or altered by the subsequent order, defendants appeal from an order of the Supreme Court, Richmond County, dated December 14, 1976, which, inter alia, (1) granted plaintiff’s motion for partial summary judg*554ment as to the first cause of action, (2) severed that cause of action and (3) subject to certain postponements, directed compliance with the above-mentioned administrative orders. Order affirmed, without costs or disbursements. Special Term correctly required the defendants to comply with the terms of the two administrative orders. Defendants cannot now seek to review the propriety of those orders (see ECL 19-0511) and have not presented evidence sufficient to defeat the motion for partial summary judgment. Margett, Acting P. J., Shapiro, Titone and O’Connor, JJ., concur.